Citation Nr: 9930263	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-08 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of removal 
of an ingrown left great toenail.

2. Entitlement to service connection for residuals of 
excision of a thyroglossal duct cyst.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1952 to 
September 1955.  This appeal arises from an April 1998 rating 
action which denied service connection for residuals of 
removal of an ingrown left great toenail and for residuals of 
excision of a thyroglossal duct cyst.


FINDINGS OF FACT

1. The veteran's ingrown left great toenail was removed in 
service in June 1955.

2. According to competent medical opinion, the veteran 
currently has a left great toenail deformity which is a 
result of an inservice nailbed injury.

3. A thyroglossal duct cyst was not noted on examination at 
entrance into service, but clear and unmistakable evidence 
shows that such disorder existed prior to service.

4. The veteran underwent elective surgery in service to 
ameliorate a pre-existing thyroglossal duct cyst, and this 
disorder was no more disabling at separation from service 
than at entry thereto.



CONCLUSIONS OF LAW

1. Residuals of removal of an ingrown left great toenail were 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999).

2. A thyroglossal duct cyst clearly and unmistakably existed 
prior to service, and the presumption of soundness on 
entrance into service is rebutted with respect to that 
disorder.  38 U.S.C.A. §§ 1111, 1137, 5107(a) (West 1991); 
38 C.F.R. § 3.304 (1999).

3. The veteran's pre-existing thyroglossal duct cyst was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 
5107(a) (West 1991); 38 C.F.R. § 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

A review of the service medical records discloses that the 
veteran denied a history of throat trouble and a history of a 
tumor, growth, or cyst on entrance examination of September 
1952.  The throat was normal on examination.

In November 1952, the veteran was treated in the dispensary 
for an unspecified ingrown toenail.

In February 1953, the veteran was treated with a hot pack for 
a cyst on the neck.  

In May 1953, the veteran complained of pain when walking due 
to an ingrown left great toenail, which had its onset about 3 
months ago.  This was surgically treated and was subsequently 
noted to be healing well.

In June 1953, the veteran complained of a sore throat, and 
soreness in the neck when swallowing.

In mid-January 1954, the veteran stated that he wanted to 
have removed a lump on his throat which had its onset 8 years 
ago.  The examiner noted a cystic mass on the neck which had 
been present for 2 months.  On surgical consultation the same 
day, the examiner noted that the veteran had a cyst at the 
midline of the neck, and a history of difficulty swallowing 
since birth.  The veteran reportedly first noted the 
existence of the cyst about 5 years ago and had had repeated 
incision and drainage of the cyst.  The diagnosis was 
thyroglossal duct cyst, which was then surgically excised.  
This was considered not to have been incurred in line of duty 
and to have existed prior to service, and the veteran was 
returned to duty in late January 1954.

In May 1954, the veteran was seen with a history of having 
had a vestigial cyst removed from the left side of the neck 
in January 1954, with a 1-week history of recurrence of 
swelling in the same area and adherence of skin over the 
thyroid cartilage which caused him difficulty swallowing.  On 
surgical consultation, the examiner noted scarring and tying-
down of skin over the suprahyoid area.  Palpation was firm.  
No masses were palpable intra-orally, etc.  The examiner 
advised the veteran to massage the area daily and to exercise 
to free the adhesions.

In mid-June 1955, the veteran's ingrown left great toenail 
was removed.  This was noted to be completely healed in late 
June, and he was returned to duty.

On separation examination of August 1955, the examiner noted 
that a cyst had been removed from the veteran's throat in 
1954.  On examination, the throat and feet were normal.

In his January 1998 original claim, the veteran claimed 
service connection for residuals of an inservice left great 
toe injury wherein he crushed the toe with a box of 
ammunition, and for residuals of excision of a throat cyst.  
The veteran indicated no treatment for either of these 
claimed disabilities post service.

On VA examination of February 1998, the veteran gave a 
history of a left great toe injury when an ammunition case 
fell on it in 1954, causing significant bruising and 
contusion of the toenail, and he subsequently underwent 
removal of the toenail.  He complained that he toenail had 
since grown back very crooked and thicker, and that this 
caused him discomfort when wearing hard shoes, as the toenail 
rubbed against the upper surface of the shoe.  A family 
physician reportedly found that the veteran had no fungal 
infection.  The veteran stated that he had no pain with 
ambulation and did not need to wear special shoes, but he 
felt more comfortable wearing canvas shoes.

On examination, the veteran ambulated with a reciprocating 
heel-toe gait, to which there was no antalgic component.  
There was no deformity of the left great toe.  The toenail 
was 4 mm. thick and deviated medially.  There was no 
tenderness to palpation over the left great toe, distal 
phalanx, or proximal phalanx.  The veteran was able to toe-
raise and heel-walk without difficulty.  There was normal 
motor and sensory function in the left foot.  X-rays of the 
left foot were negative.  The impression was left great 
toenail deformity following nailbed injury.

On VA examination of February 1998, the veteran gave a 
history of inservice surgery for removal of what appeared to 
be a thyroglossal duct cyst, with no problems experienced 
until the last several months, when he had some difficulty 
swallowing and problems exhaling at night.  His wife 
reportedly told him that he appeared to struggle to breathe 
at times at night.  When he swallowed, he felt as if 
something was caught in his throat.  Current examination 
showed a well-healed horizontal surgical scar which was 
hypopigmented on the skin overlying the upper thyroid 
cartilage on the right.  No other masses could be identified, 
and no abnormalities in swallowing were noted on examination.  

The impressions were well-healed status postoperative 
thyroglossal duct cyst excision; and dysphagia and 
questionable sleep apnea-type symptoms.  The doctor opined 
that the veteran's symptoms might not be related to his 
previous surgery at all, especially the snoring and 
difficulty breathing at night, which sounded much more like 
sleep apnea.  However, he commented that the difficulty 
swallowing or the sensation of something being in his throat 
could potentially be some scar contracture from the previous 
surgery, and recommended a special otolaryngological 
examination to evaluated this.

On special VA otolaryngological examination of March 1998, 
the examiner noted the veteran's history of inservice surgery 
for a thyroglossal duct cyst.  He had done well until about 
18 months ago, when he began to have a feeling of something 
in his throat, especially at night.  He also had begun to 
snore and had breathing problems at night.  Examination with 
a fiberscope showed a normal nasopharynx, oropharynx, and 
hypopharynx.  Examination of the larynx showed normal vocal 
cords and normal motion, with no evidence of lesions in any 
area.  The impressions included a feeling of globus with no 
obvious lesion or cause noted, and no evidence of any sequela 
from the previous thyroglossal surgery.

At the September 1998 RO hearing on appeal, the veteran 
testified that he dropped a box of ammunition on his left 
foot in service, and that subsequently his left great toenail 
began to become ingrown.  This eventually required removal, 
after which a very thickened and deformed toenail grew in, 
which currently cause him discomfort wearing hard shoes.  He 
also testified that his throat cyst existed prior to service, 
and had been symptomatic prior to service, requiring incision 
and drainage.  It recurred in service and surgery was 
performed to remove the cyst.  In the last few years, he 
stated that he had had recurrence of symptoms in the form of 
problems swallowing.  He stated that he had no problem with 
the scar on the outside of his neck. 

II. Analysis

A.  Service Connection for Residuals of Removal of an Ingrown 
Left Great Toenail

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the veteran's service.  See 38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (proof 
of direct service connection entails proof that exposure 
during service caused the malady that appears many years 
later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (even 
though a veteran may not have had a particular condition 
diagnosed in service, or for many years afterwards, service 
connection can still be established); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).

Having considered the inservice findings showing removal of 
an ingrown left great toenail in June 1955 together with the 
veteran's January 1998 contentions claiming injury of the 
left great toe in service, the February 1998 VA examiner's 
findings and diagnosis linking a current left great toenail 
deformity with an inservice nailbed injury, and the veteran's 
testimony at the September 1998 RO hearing on appeal 
attesting to the onset of an ingrown left great toenail in 
service following an injury, the Board finds that the record 
supports the grant of service connection for residuals of 
removal of an ingrown left great toenail on a direct service-
incurrence basis, and the appeal is granted.

B.   Service Connection for Residuals of Excision of a 
Thyroglossal Duct Cyst

The Board finds that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  The provisions of 38 U.S.C.A. § 1111 
shall be applicable in the case of any veteran who served in 
the active military service after 31 December 1946.  
38 U.S.C.A. § 1137.

Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin, and development of such injury 
or disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms, and course of the injury or disease, 
including official and other records made prior to, during, 
or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development, and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2). 

The presumption of soundness may be rebutted by clear and 
unmistakable evidence consisting of the veteran's own 
admissions during inservice clinical evaluations of a pre-
service history of the disability for which service 
connection is claimed.  Doran v. Brown, 6 Vet. App. 283 
(1994).  The burden of proof is on the VA to rebut the 
presumption of soundness by producing clear and unmistakable 
evidence that the disability existed prior to service and if 
the government meets this requirement, that the condition was 
not aggravated in service.  Crowe v. Brown, 7 Vet. App. 238 
(1995); Kinnaman v. Principi, 4 Vet. App. 20 (1993).    

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is clear and 
unmistakable evidence (obvious or manifest) that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The presumption of aggravation created by 
38 C.F.R. § 3.306 applies only if there is an increase in 
severity during service.  Falzone v. Brown, 8 Vet. App. 398 
(1995).

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including post-
operative scars, absent or poorly-functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1).  Where pre-existing disability has 
been medically or surgically treated during service and the 
usual effects of treatment have ameliorated disability so 
that it is no more disabling than it was at entry into 
service, the presumption of aggravation does not attach as to 
that disability.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  

In this case, the Board notes that a thyroglossal duct cyst 
was not noted on examination at entrance into service, but 
finds that clear and unmistakable evidence conclusively 
establishing the existence of such disorder prior to service 
effectively rebuts the presumption of the veteran's soundness 
on entry into service with respect to that disorder.  In this 
regard, the Board has considered the contemporaneous service 
medical records wherein the veteran in January 1954 requested 
elective removal of a lump on his throat which he reported 
had its onset 8 years ago - which would place its onset in 
1946, many years prior to entry into service in 1952.  On 
separate surgical consultation in January 1954, the examiner 
noted that the veteran had a history of difficulty swallowing 
since birth, and that he first noted the existence of the 
cyst about 5 years ago - which would be in 1949, several 
years prior to entry into service in 1952 - and had had 
repeated incision and drainage of the cyst.  The Board has 
also given due weight to the veteran's September 1998 hearing 
testimony wherein he attested to the existence of his throat 
cyst prior to service and that it had been symptomatic prior 
to service, requiring incision and drainage.

Having rebutted the presumption of the veteran's soundness on 
entrance into service with respect to the pre-service 
existence of a thyroglossal duct cyst, the next question for 
the Board's consideration is whether the pre-existing cyst 
was aggravated by, i.e., increased in disability during, 
service.  In considering this question, the Board must also 
consider whether the effects of the surgical treatment in 
service served to ameliorate the pre-existing disability.  In 
this case, the Board finds that the presumption of 
aggravation does not attach to the pre-existing thyroglossal 
duct cyst, as the evidence establishes that the inservice 
surgery ameliorated the cyst so that it was no more disabling 
than it was at entry into service, and that the usual effects 
of the surgery, post-operative scarring, may thus not be 
considered service connected, as the record does not show 
that the disorder was otherwise aggravated by service.  In 
reaching this conclusion, the Board notes the contemporaneous 
service medical records which show a normal throat both on 
examination for entrance into service in September 1952 and 
on separation examination of August 1955 - indicating no more 
disability at separation from service than at entry thereto, 
with interim records documenting elective surgical excision 
of the cyst in January 1954 and residual scarring in May 
1954.  In his January 1998 claim for service connection, the 
veteran alleged no treatment for any residuals of excision of 
the thyroglossal duct cyst in the over 42 post-service years 
- additional evidence that the disorder was no more disabling 
than it was at entry into service.   

Neither do the post-service manifestations of the disability 
as recorded on VA examinations of 1998 support any theory of 
entitlement to service connection by way of aggravation in 
service, as the 1998 records merely document clinical 
findings made over 42 years post service.  As noted above, 
the post-surgical scar noted again in February 1998 may not 
be accorded service connection, as it is merely another 
notation of a usual effect of the surgery performed in 
service to ameliorate pre-existing disability.  The VA 
examiner in February 1998 discounted any relationship between 
the veteran's inservice throat surgery and his current 
problems with snoring and difficulty breathing at night, 
ascribing the latter symptoms as more likely due to sleep 
apnea - a non-service-connected disorder.  While the February 
1998 VA examiner considered the possibility of a causal 
connection between the veteran's inservice surgery and his 
current complaints of difficulty swallowing and a sensation 
of something being caught in his throat, suspecting a 
possible scar contracture, this was ruled-out on subsequent 
special VA otolaryngological examination in March 1998, 
wherein the examiner used a fiberscope on examination and 
opined that the veteran had no sequela from his previous 
thyroglossal surgery, noting normal clinical findings 
pertaining to the pharynx and larynx, and specifically no 
evidence of lesions in any area.     

As the preponderance of the evidence is against the claim for 
service connection for residuals of excision of a 
thyroglossal duct cyst by way of aggravation by service of a 
pre-existing disability, the appeal is denied. 



ORDER

Service connection for residuals of removal of an ingrown 
left great toenail is granted.  Service connection for 
residuals of excision of a thyroglossal duct cyst is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

